           Case 1:18-cr-00827-GHW Document 145 Filed 04/23/20 Page 1 of 3
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 4/23/2020
 ------------------------------------------------------------- X
                                                               :
 UNITED STATES OF AMERICA,                                     :
                                                               :
                              -v-                              :
                                                               :
                                                               :     1:18-cr-827-GHW
 JIAN MIN HUANG,                                               :
                                            Defendant. :                  ORDER
                                                               ::
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

       On April 22, 2020, Jian Min Huang filed a motion for a reduction in her sentence or for

compassionate release (the “Motion”). Dkt. No. 144. The Court sentenced Ms. Huang to a below-

guidelines sentence of a year and a day on January 30, 2020. Dkt. No. 131. According to her

Motion, Ms. Huang had served approximately one month of that sentence at the time of the

submission of her Motion.

       Ms. Huang argues that the COVID-19 pandemic is an “extraordinary and compelling”

circumstance that should lead the Court to reduce her sentence or to release her. Ms. Huang’s

motion states that she is “especially vulnerable to the deadly risks of COVID-19 because of her

medical conditions.” Motion at 2. But the Motion provides no detail regarding the nature of those

medical conditions. Exhibit A to the Motion—which appears to be a placeholder to reference a

defendant’s particular medical conditions in what may be a form motion—does not suggest that Ms.

Huang has any particular underlying medical concerns. And the Court notes that any contention

that Ms. Huang suffers from serious medical conditions is not consistent with the facts presented in

the pre-sentence report. Dkt. No. 90. During the sentencing proceeding, the Court noted that “Ms.

Huang is blessed by good physical health and has no history of mental or emotional problems.”

Sentencing Transcript, Dkt. No. 131, 28:17-18.
         Case 1:18-cr-00827-GHW Document 145 Filed 04/23/20 Page 2 of 3



        Ms. Huang equates her year and a day sentence to a “death sentence,” pointing to statistics

that show that “of those individuals hospitalized with the COVID-19 virus, 21.2% were in the age

group of 45-54, and 0.5% have died.” Motion at 13. Ms. Huang is younger than the age bracket

described in the Motion, which provides no information regarding the health risks of COVID-19 to

people in her age bracket. Ms. Huang has not been hospitalized. Ms. Huang’s statement in Exhibit

A to the Motion does not suggest an immediate medical need. There, Ms. Huang says that “2 weeks

ago I was sick, The doctor told me I catch virus. Drink a lot of water. I feel better now. But

coughing . . . so bad. I asked the doctor when she come to take temperature . . . She . . . told me it’s

allergy.” Motion at Exhibit A.

        In any event, the Court must deny the motion because Ms. Huang has not yet satisfied the

statutory preconditions to the relief that she seeks. 18 U.S.C. § 3582(c)(1)(A) reads in pertinent part

as follows: “The court may not modify a term of imprisonment once it has been imposed except that .

. . the court, upon motion of the Director of the Bureau of Prisons, or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant's facility, whichever is earlier, may reduce

the term of imprisonment . . . .” Id. (emphasis added). The language of this provision (“[t]he court

may not”) expressly prohibits the Court from granting relief unless the statutory preconditions are

satisfied. Congress’ intent is best discerned from the text of the statute that it passed, and this

statute prohibits the Court from taking action except upon satisfaction of the conditions laid out in

it.

        Ms. Huang’s brief acknowledges the effect of such language in the context of the Prison

Litigation Reform Act. Motion at 22 (“The PLRA contains clear and unmistakable language that

‘[n]o action shall be brought with respect to prison conditions . . . until such administrative remedies


                                                    2
         Case 1:18-cr-00827-GHW Document 145 Filed 04/23/20 Page 3 of 3



as are available are exhausted.’” (quoting 42 U.S.C. § 1997(e)). The language in 18 U.S.C.

§ 3582(c)(1)(A) is equally clear and unmistakable—the Court “may not” change a defendant’s

sentence unless the statutory preconditions are satisfied.

        Here, the Motion acknowledges that Ms. Huang has not satisfied the statutory exhaustion

requirements. Motion at 2. From the facts presented to the Court, the details of her request for

compassionate release are unclear—indeed, it is unclear if she has made one at all. Compare Motion

at 4 (“On April 17, 2020, Ms. Huang filed a Request for Compassionate Release, addressed to the

Warden of the MCC seeking release to home confinement given the COVID-19 pandemic, and her

health condition”), with Motion at Exhibit A (“I gave the paper for request . . . [to the unit manager]

. . . . He told me he will fill out the compassionate release.”), and with Motion at 2 (“As set forth in

Exhibit A, she has attempted to file a request for Compassionate Release, however, she was told it

would take 45 days for the Warden to respond to the request.”),

        As a result, the Motion is denied without prejudice to renewal following satisfaction of the

statutory preconditions. While the Court denies the Motion, the Court encourages the Bureau of

Prisons to act promptly in response to any application for compassionate release filed by Ms. Huang.

The Court requests that the United States alert the Court and the defendant if they determine that

they will be unable to act upon any such request within the 30 day statutory period. In such an

event, the Court encourages the United States to consider waiving the statutory exhaustion

requirement.

        The Clerk of Court is directed to terminate the motion pending at Dkt. No. 44.

        SO ORDERED.

Dated: April 23, 2020
                                                          __________________________________
                                                                 GREGORY H. WOODS
                                                                 United States District Judge



                                                    3
